UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21556 Perritt Funds, Inc. (Exact name of registrant as specified in charter) 300 South Wacker Drive, Suite 2880, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Michael J. Corbett, 300 South Wacker Drive, Suite 2880, Chicago, IL 60606 (Name and address of agent for service) 1-312-669-1650 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2013 Date of reporting period:October 31, 2013 Item 1. Reports to Stockholders. MicroCap Opportunities Fund Ultra MicroCap Fund Annual Report October 31, 2013 The PERRITT MICROCAP OPPORTUNITIES FUND will, under normal circumstances, invest at least 80% of its assets in a diversified portfolio of common stocks of United States companies that at the time of initial purchase have a market capitalization (equity market value) that is below $500 million (referred to as “microcap” companies).The Fund seeks to invest in microcap companies that have demonstrated above-average growth in revenues and/or earnings, possess relatively low levels of long-term debt, have a high percentage of their shares owned by company management, and possess modest price-to-sales ratios and price-to-earnings ratios that are below their long-term annual growth rate. At times, the Fund may also invest in “special situations” such as companies that possess valuable patents, companies undergoing restructuring, and companies involved in large share repurchase programs.Investors should expect the Fund to contain a mix of both value-priced and growth stocks. The PERRITT ULTRA MICROCAP FUND will, under normal circumstances, invest at least 80% of its assets in a diversified portfolio of common stocks of United States companies that at the time of initial purchase have a market capitalization (equity market value) that is below $300 million (referred to as “microcap” companies). The Fund seeks to invest in microcap companies that have a high percentage of their shares owned by company management, possess relatively low levels of long-term debt, have a potential for above average growth in revenues and/or earnings, and possess reasonable valuations based on the ratios of price-to-sales, price-to-earnings, and price-to-book values. The microcap companies in which the Fund may invest include “early stage” companies, which are companies that are in a relatively early stage of development with market capitalizations that are below $50 million. At times, the Fund may also invest in unseasoned companies, companies that are undergoing corporate restructuring, initial public offerings, and companies believed to possess undervalued assets. Table of Contents Annual Report October 31, 2013 Perritt MicroCap Opportunities Fund From the Desk of Michael Corbett, President 2 Performance 6 Ten Largest Common Stock Holdings 8 Allocation of Portfolio Investments 9 Perritt Ultra MicroCap Fund From the Desk of Michael Corbett, President 10 Performance 14 Ten Largest Common Stock Holdings 16 Allocation of Portfolio Investments 17 Perritt Funds Schedules of Investments 18 Statements of Assets and Liabilities 26 Statements of Operations 27 Statements of Changes in Net Assets 28 Financial Highlights 30 Notes to Financial Statements 32 Report of Independent Registered Public Accounting Firm 39 Expense Example 40 Directors and Officers 42 Information 45 1 Perritt MicroCap Opportunities Fund President’s Message Michael Corbett, President The Perritt MicroCap Opportunities Fund is excited to celebrate its 25th year of operations.We are proud to be among a limited group of mutual funds, not to mention one of the only micro-cap funds to have achieved such a long-term track record.We are also proud of the fact that the Fund and its advisor have stayed independent throughout its history. The Fund celebrated its 25th year of operations with an impressive 42.46 percent gain during the fiscal year ended October 31, 2013, which compares favorably to the 36.28 percent gain for the Russell 2000 Index and the 38.72 percent gain for the Russell MicroCap Index.While it is important to look at recent history to judge results, we believe a gauge of success is to examine longer term performance results.The Fund’s longer term performance results, as well as the results for the Russell 2000 Index and the Russell MicroCap Index, can be viewed on page 7. During the past year, we liquidated 29 companies from the portfolio.Five companies were sold due to buyout offers: GlobeComm Systems (GCOM), Heelys (HLYS), Michael Baker (BKR), Stewart Enterprises (STEI) and Steinway Musical Instruments (LVB).While the number of merger and acquisition deals announced in the past year was disappointing, the premiums offered were impressive.We have not had too many companies within the portfolio that were sold because they became larger companies, but we did have two during the past year: Ascent Media (ASCMA) and Virtus Investment Partners (VRTS).We sold both of these companies because they reached our price targets for them, and, more importantly, because their market capitalizations reached well over $1 billion, which no longer qualifies them as micro-cap companies.The largest number of companies sold from the portfolio was sold due to the companies reaching our price targets for them, with valuations too expensive for our standards.The remaining 9 issues were sold due to reporting disappointing operating results. As of October 31, 2013, the Fund’s portfolio contained the common stocks of 111 companies, 38 of which were added during the past year.The Fund’s 10 largest holdings and detailed descriptions can be found on page 8 of this report.Based on our earnings estimate, the Fund’s portfolio is trading at slightly more than 19 times our 2014 earnings estimate.Stocks in the portfolio are priced at 0.9 time’s average revenue and the median market capitalization is approximately $258 million.Finally, the average stock in the Fund is trading at slightly less than 1.6 times book value. With the Fund’s impressive gain during the past year, it should not be surprising that the turnover ratio increased significantly from last year.The 34 percent turnover ratio in fiscal 2013 compares to the turnover ratio in fiscal 2012 of 14 percent.We attribute the drastic increase in turnover ratio to the desire to rotate the portfolio to more attractive investment opportunities.As we indicated earlier, the majority of the stocks sold last year were for valuation reasons.We also took profits in several positions.The proceeds from these sales 2 Perritt MicroCap Opportunities Fund have been reinvested in more attractively priced securities.The majority of these changes have been selling one company from a specific industry to invest in another company within the same industry.For example, we sold B of I Holding (BOFI) and Virtus Investment Partners (VRTS), and reinvested in Silvercrest Asset Management (SAMG) and Oppenheimer Holdings (OPY).We view the latter two companies much more attractively priced than the former two companies.In terms of industry changes within the portfolio, we modestly reduced our exposure to Industrial and Technology companies, and modestly increased the portfolio’s investment in Healthcare and Consumer Staples. On November 22, 2013 the Perritt MicroCap Opportunities Fund paid its first capital gain distribution since 2007.The total capital gain distribution was $3.4945 per share.The capital gain distribution is not reflected in the financials of this annual report because it was completed in fiscal 2014, but distributed in calendar year 2013.Please review your statements for the full details of the capital gain distribution. I want to thank my fellow shareholders for their continued support and confidence in the Perritt Capital Management team, particularly the long term shareholders.I have been a shareholder of the Fund for almost 24 years, and certainly enjoyed the rewards of long-term investing.Dr. Gerald Perritt, the Fund’s founder, remains one of the few that have been shareholders since the Fund’s initial inception year.If you have any questions or comments about this report or your investment in the Perritt MicroCap Opportunities Fund, please call us toll-free at (800)331-8936 or visit our web site at www.perrittcap.com.Please Michael Corbett joined the firm in 1990 as a research analyst. He was appointed co-manager of the MicroCap Opportunities Fund in 1996 and President of the Fund in 1999. A graduate of DePaul University, Mr. Corbett has been President of the Ultra MicroCap Fund since its inception. He is responsible for the daily operations of both funds and assumed the lead portfolio management duties of both the MicroCap Opportunities Fund and Ultra MicroCap Fund in October 2010. refer to the prospectus for information about the Fund’s investment objectives and strategies. Michael Corbett President 3 Perritt MicroCap Opportunities Fund Past performance is not a guarantee of future results. Mutual fund investing involves risk.Principal loss is possible.The Funds invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility than larger companies.The Funds invest in micro-cap companies which tend to perform poorly during times of economic stress. The information provided herein represents the opinion of Perritt Capital Management and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. The Russell 2000 Index consists of the smallest 2,000 companies of the 3,000 U.S. companies in the Russell 3000 Index, ranked by market capitalization.The Russell Microcap index is a capitalization weighted index of 2,000 small-cap and micro-cap stocks that captures the smallest 1,000 companies in the Russell 2000, plus 1,000 smaller U.S.-based listed stocks.You cannot invest directly in an index. Book Value: The net asset value of a company, calculated as total assets minus total liabilities. Price-to-Earnings: Current share price divided by trailing twelve-month earnings. Market Capitalization: Total dollar market value of all of a company’s outstanding shares. Turnover ratio:The percentage of a mutual fund or other investment vehicle’s holdings that have been “turned over” or replaced with other holdings in a given year. Price-to-book ratio:A ratio used to compare a stock’s market value to its book value.It is calculated by dividing the current closing price of the stock by the latest quarter’s book value per share. Price-to-sales ratio:A ratio for valuing a stock relative to its own past performance, other companies or the market itself.Price to sales is calculated by dividing a stock’s current price by its revenue per share for the trailing 12 months. The Perritt Funds are distributed by Quasar Distributors, LLC. 4 (This Page Intentionally Left Blank.) 5 Perritt MicroCap Opportunities Fund Performance* (Unaudited) October 31, 2013 Perritt MicroCap Opportunities Fund versus Russell 2000® Index and Russell MicroCap® Index There are several ways to evaluate a fund’s historical performance.You can look at the total percentage change in value, the average annual percentage change, or the growth of a hypothetical $10,000 investment.Each performance figure includes changes in a fund’s share price, plus reinvestment of any dividends (or income) and capital gains (the profits the fund earns when it sells stocks that have grown in value). Cumulative total returns reflect the Fund’s actual performance over a set period.For example, if you invested $1,000 in a fund that had a 5% return over one year, you would end up with $1,050.You can compare the Fund’s returns to the Russell 2000® Index, which reflects a popular measure of the stock performance of small companies, and the Russell MicroCap® Index, which measures the performance of the micro-cap segment of the U.S. equity market. Average annual total returns take the Fund’s actual (or cumulative) return and show you what would have happened if the Fund had performed at a constant rate each year. * The graph illustrates the performance of a hypothetical $10,000 investment made in the Fund 10 years ago. Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees or the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of the Fund shares. The graph does not imply any future performance. 6 Perritt MicroCap Opportunities Fund Performance* (Unaudited) (Continued) October 31, 2013 Cumulative Total Returns** Periods ended October 31, 2013 (Unaudited) Past Past Past Past Past Past 1 Year 3 Years 5 Years 10 Years 15 Years 25 Years Perritt MicroCap Opportunities Fund 42.46% 53.79% 136.87% 137.72% 456.63% 1,016.68% Russell 2000® Index 36.28% 62.99% 119.64% 137.41% 254.36% 974.29% (reflects no deduction for fees and expenses) Russell MicroCap® Index 38.72% 65.01% 116.81% 93.53% N/A N/A (reflects no deduction for fees and expenses) Average Annual Total Returns** Periods ended October 31, 2013 (Unaudited) Past Past Past Past Past Past 1 Year 3 Years 5 Years 10 Years 15 Years 25 Years Perritt MicroCap Opportunities Fund 42.46% 15.43% 18.82% 9.05% 12.13% 10.13% Russell 2000® Index 36.28% 17.69% 17.04% 9.03% 8.80% 9.96% (reflects no deduction for fees and expenses) Russell MicroCap® Index 38.72% 18.17% 16.74% 6.83% N/A N/A (reflects no deduction for fees and expenses) The Perritt MicroCap Opportunities Fund’s annualized expense ratio for the period ended February 28, 2013, as stated in the statutory prospectus, was 1.27%.The Fund imposes a 2% redemption fee on shares held for 90 days or less.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end is available by calling 800-331-8936. ** The tables do not reflect the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of Fund shares. 7 Perritt MicroCap Opportunities Fund Ten Largest Common Stock Holdings (Unaudited) Barrett Business Services, Inc. (BBSI) provides business management solutions, such as human resource outsourcing and professional management consulting for small and medium-sized businesses in the United States.The company’s integrated platform is grounded in expertise in payroll processing, employee benefits, workers’ compensation coverage, risk management and workplace safety programs, human resource administration, recruiting, and permanent placement. Anika Therapeutics, Inc. (ANIK) develops, manufactures, and commercializes therapeutic products for tissue protection, healing, and repair.Its products are based on hyaluronic acid (HA), a naturally occurring biocompatible polymer found in the body. Orchids Paper Products Company (TIS) manufactures tissue products serving the private label, or ‘at-home’ market.Its products include bathroom tissue, paper towels, and paper napkins.It serves dollar stores, discount retailers, grocery stores, grocery wholesalers and co-operatives, and convenience stores primarily in Texas, Oklahoma, Kansas, Missouri, Arkansas, Nebraska, and Iowa. John B. Sanfilippo & Son, Inc. (JBSS) engages in the processing and marketing of tree nuts and peanuts in the United States.It offers raw and processed nuts, including peanuts, almonds, Brazil nuts, pecans, pistachios, filberts, cashews, English walnuts, black walnuts, pine nuts, and macadamia nuts.The company provides its products under various private labels, as well as under the Fisher, Orchard Valley Harvest, and Sunshine Country brand names. Century Casinos, Inc. (CNTY) is an international casino entertainment company that owns and operates Century Casino & Hotels in Cripple Creek and Central City, Colorado, and in Edmonton, Alberta, Canada and the Century Casino in Calgary, Alberta, Canada.The Company also operates casinos aboard twelve luxury cruise vessels.Through its Austrian subsidiary, Century Casinos Europe GmbH, the Company holds a 66.6% ownership interest in Casinos Poland Ltd., the owner and operator of nine casinos in Poland.The Company also manages the operations of the casino at the Radisson Aruba Resort, Casino & Spa in Aruba, Caribbean. Matrix Service Company (MTRX) provides engineering, fabrication, infrastructure, construction, and maintenance services primarily to the oil, gas, power, petrochemical, industrial, mining, and minerals markets principally in the United States and Canada. Ultra Clean Holdings, Inc. (UCTT) develops and supplies critical subsystems, primarily for the semiconductor capital equipment industry.The company sells gas delivery systems and other critical subsystems including chemical mechanical planarization (CMP) subsystems, chemical delivery modules, top-plate assemblies, frame assemblies, process modules and other high level assemblies. Atlas Financial Holdings, Inc. (AFH) engages in the underwriting of commercial automobile insurance policies, focusing on the ‘light’ commercial automobile sector.This sector includes taxi cabs, non-emergency para-transit, limousine, livery and business auto. Global Cash Access Holdings, Inc. (GCA) provides cash access services and related equipment and services to the gaming industry.The company’s services provide gaming establishment patrons access to cash through various methods, including automated teller machine (ATM) cash withdrawals, 8 Perritt MicroCap Opportunities Fund Ten Largest Common Stock Holdings (Unaudited) (Continued) credit card cash access transactions, point-of-sale (POS) debit card transactions, check verification, and warranty services and money transfers. GP Strategies Corp. (GPX) operates as an independent provider of customized training solutions focused on performance improvement initiatives for its clients.The company provides consulting, engineering, and technical services, which improve its customized training capabilities and diversify its service offerings.The company serves major companies in the automotive, steel, oil and gas, power, chemical, electronics and technology, manufacturing, software, financial, retail, healthcare, and food and beverage industries, as well as government agencies. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for a complete list of Fund holdings. Allocation of Portfolio Investments (Unaudited) October 31, 2013 The sector classifications represented in the graph above and industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC.Percentages are based on total investments, at value. Note: For presentation purposes, the Fund has grouped some of the industry categories. For purposes of categorizing securities for compliance with section 8(b)(1) of the Investment Company Act of 1940, the Fund uses more specific industry classifications. 9 Perritt Ultra MicroCap Fund President’s Message The Perritt Ultra MicroCap Fund posted a 41.13 percent gain for the fiscal year ended October 31, 2013, which compares favorably to the 36.28 percent gain for the Russell 2000 Index and the 38.72 percent gain for the Russell MicroCap Index.The complete performance results for the Fund and its benchmark can be viewed on page 15. As we mentioned in the Fund’s semi-annual report dated April 30, 2013, the Ultra MicroCap Fund tends to have investments that fly under the radar screen of most investors.The micro-cap universe, particularly stocks under $100 million market capitalization, are often ignored by investors for an extended period of time.Therefore, the potential rewards can take longer to achieve, but can be swift.We also mentioned that the portfolio was heavily invested in cyclical companies, such as technology and industrials.We believe these two attributes are a big reason the Fund underperformed within the first six months of fiscal 2013, but also why the Fund performed so well during the last six months of fiscal 2013. Our internal attribution report gives us some interesting insight into the past performance for the Ultra MicroCap Fund, and why the two attributes mentioned above benefitted the Fund.The portfolio had several stocks that were up more than 200 percent during the past 12 months, three of which contributed significantly to the Ultra MicroCap Fund’s performance.The largest gainer was Addus Homecare (ADUS), which gained 360 percent during the past year.Hennessy Advisors (HNNA) gained 357 percent, and Primo Water (PRMW) rose by 234 percent during the past 12 months.Each of these three stocks are what we would characterize as stocks that were flying under the radar screen of investors, but not necessarily anymore.In terms of cyclical companies, the Fund’s decent investment within technology and industrials were big gainers during the past year.According to our attribution analysis of the Russell MicroCap Index, technology stocks gained nearly 40 percent and industrials gained more than 49 percent during the past 12 months. During the past year, we sold 24 positions from the portfolio.Five companies were sold due to receiving buy-out offers:BioClinica (BIOC), Frozen Food Express (FFEX), Heely (HLYS), Turbosonic Technologies (TSTA) and Williams Controls (WMCO).There were eight companies sold from the portfolio that reached our valuation price targets:AdCare (ADK), Astro-Med (ALOT), B of I Holdings (BOFI), Carriage Services (CSV), Diversified Restaurant Holdings (BAGR), Rentrak (RENT), HCI Holdings (HCI) and Perceptron (PRCP).The remaining 10 holdings were sold due to reporting disappointing operating results. As of October 31, 2013, the Fund’s portfolio contained the common stocks of 118 companies, 39 of which were added during the year.The Fund’s largest holdings and detailed description can be found on page 16.Based on our earnings estimates, the Fund’s portfolio is trading at a little more than 19 times 2014 earnings.The average stock in the portfolio is priced at 0.9 times revenue and the median market capitalization is approximately $68 million.According to Morningstar as of September 30, 2013, the Perritt Ultra MicroCap Fund has the lowest average market capitalization of 7,988 domestic stock mutual funds.Lastly, the average stock in the portfolio is priced at 1.4 times book value. 10 Perritt Ultra MicroCap Fund While we added a significant number of new names to the portfolio, the character of the portfolio did not change a great deal.We still have a great number of companies that we believe are flying under the radar screen of investors, and our investment within cyclical companies, such as technology and industrials, remains a large portion of the Fund’s portfolio. We would like to welcome the new investors to the Ultra MicroCap Fund.In the past year, the Fund received nearly $42 million of inflows and more than $14 million on a net inflow basis.You can view more details on the changes in Net Assets on page 29. We are also proud to have been named to Charles Schwab’s Select list of recommended mutual funds. On November 22, 2013 the Perritt Ultra MicroCap Fund paid its first capital gain distribution since 2007.The total capital gain distribution was $0.3928 per share.The capital gain distribution is not reflected in the financials of this annual report because it was completed in fiscal 2014, but distributed in calendar year 2013.Please review your statements for the full details of the capital gain distribution. I want to thank my fellow shareholders for their continued support and confidence in the Perritt Capital Management team.Dr. Perritt and I made the first investment in this Fund nine years ago.If you have any questions or comments about this report or your investment in the Perritt Ultra MicroCap Fund, please call us toll-free at (800)331-8936 or visit our web site at www.perrittcap.com.Please refer to the prospectus for information about the Fund’s investment objectives and strategies. Michael Corbett President 11 Perritt Ultra MicroCap Fund Past performance is not a guarantee of future results. The information provided herein represents the opinion of Perritt Capital Management and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Mutual fund investing involves risk.Principal loss is possible.The Funds invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility than larger companies.The Funds invest in micro-cap companies which tend to perform poorly during times of economic stress.The Ultra MicroCap Fund may invest in early stage companies which tend to be more volatile and somewhat more speculative than investments in more established companies. The Russell 2000 Index consists of the smallest 2,000 companies in a group of 3,000 U.S. companies in the Russell 3000 Index, as ranked by market capitalization.The Russell Microcap index is a capitalization weighted index of 2,000 small-cap and micro-cap stocks that captures the smallest 1,000 companies in the Russell 2000, plus 1,000 smaller U.S.-based listed stocks.You cannot invest directly in an index. Schwab Select List Criteria: Actively Managed OneSource Funds, including Schwab Affiliate Funds, are evaluated by Charles Schwab Investment Advisory, Inc. (CSIA) based on a quantitative analysis of risk, performance, expenses, active share (when meaningful), assets under management and asset flows.CSIA also may apply additional qualitative factors to its analysis to enhance its overall evaluation of a fund, including, for example, changes in a fund’s investment strategy or management structure, portfolio manager tenure, whether a fund’s investment style and portfolio holdings are representative of its investment category, portfolio composition and turnover rates, consistency of a fund’s performance and CSIA’s evaluation of the fund over time, and other risk and diversification considerations.Additionally, funds selected must be: No-load and open to new investors at Schwab in all 50 states.Have a minimum three-year performance track record (except funds that are listed below the “Leading Schwab Affiliate Funds” sections of the lists, which are eligible if they have a minimum 12 months performance track record under their current management and/or current investment objectives and strategy).Have at least $40 million in assets (except for small-cap value, high yield, multisector bond, world bond, emerging market equity and bond, diversified Pacific Asia, Pacific Asia ex-Japan, Europe, Japan, Latin America, convertibles, retirement income, target date and specialty funds, which require at least $20 million in assets).To meet this requirement, assets in multiple share classes of the same fund may be aggregated.There are approximately 2,100 funds that participate in the Schwab Mutual Fund One Source service and are eligible for the OneSource Select List. Book Value is the net asset value of a company, calculated by subtracting total liabilities from total assets. Price-to-Earnings: Current share price divided by trailing twelve-month earnings. Market Capitalization: Total dollar market value of all of a company’s outstanding shares. The Perritt Funds are distributed by Quasar Distributors, LLC. 12 (This Page Intentionally Left Blank.) 13 Perritt Ultra MicroCap Fund Performance* (Unaudited) October 31, 2013 Perritt Ultra MicroCap Fund versus Russell 2000® Index and Russell MicroCap® Index There are several ways to evaluate a fund’s historical performance.You can look at the total percentage change in value, the average annual percentage change, or the growth of a hypothetical $10,000 investment.Each performance figure includes changes in a fund’s share price, plus reinvestment of any dividends (or income) and capital gains (the profits the fund earns when it sells stocks that have grown in value). Cumulative total returns reflect the Fund’s actual performance over a set period.For example, if you invested $1,000 in a fund that had a 5% return over one year, you would end up with $1,050.You can compare the Fund’s returns to the Russell MicroCap® Index, which measures the performance of the micro-cap segment of the U.S. equity market, and the Russell 2000® Index, which reflects a popular measure of the stock performance of small companies. Average annual total returns take the Fund’s actual (or cumulative) return and show you what would have happened if the Fund had performed at a constant rate each year. * The graph illustrates the performance of a hypothetical $10,000 investment made in the Fund at inception (August 30, 2004) through October 31, 2013. Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees or the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of Fund shares. The graph does not imply any future performance. 14 Perritt Ultra MicroCap Fund Performance* (Unaudited) (Continued) October 31, 2013 Cumulative Total Returns** Periods ended October 31, 2013 (Unaudited) Past Past Past Since 1 Year 3 Years 5 Years Inception* Perritt Ultra MicroCap Fund 41.13% 46.22% 152.80% 95.62% Russell 2000® Index 36.28% 62.99% 119.64% 128.24% (reflects no deduction for fees and expenses) Russell MicroCap® Index 38.72% 65.01% 116.81% 92.48% (reflects no deduction for fees and expenses) Average Annual Total Returns** Periods ended October 31, 2013 (Unaudited) Past Past Past Since 1 Year 3 Years 5 Years Inception* Perritt Ultra MicroCap Fund 41.13% 13.50% 20.38% 7.59% Russell 2000® Index 36.28% 17.69% 17.04% 9.42% (reflects no deduction for fees and expenses) Russell MicroCap® Index 38.72% 18.17% 16.74% 7.40% (reflects no deduction for fees and expenses) The Perritt Ultra MicroCap Fund’s annualized expense ratio for the period ended February 28, 2013, as stated in the statutory prospectus, was 1.85%.The Fund imposes a 2% redemption fee on shares held for 90 days or less.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end is available by calling 800-331-8936. * The since inception date is August 30, 2004. ** The tables do not reflect the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of Fund shares. 15 Perritt Ultra MicroCap Fund Ten Largest Common Stock Holdings (Unaudited) Napco Security Technologies, Inc. (NSSC) is a diversified manufacturer of security products, encompassing electronic locking devices, intrusion and fire alarms and building access control systems.These products are used for commercial, residential, institutional, industrial and governmental applications, and are sold worldwide principally to independent distributors, dealers, and installers of security equipment. Century Casinos, Inc. (CNTY) is an international casino entertainment company that owns and operates Century Casino & Hotels in Cripple Creek and Central City, Colorado, and in Edmonton, Alberta, Canada and the Century Casino in Calgary, Alberta, Canada.The Company also operates casinos aboard twelve luxury cruise vessels.Through its Austrian subsidiary, Century Casinos Europe GmbH, the Company holds a 66.6% ownership interest in Casinos Poland Ltd., the owner and operator of nine casinos in Poland.The Company also manages the operations of the casino at the Radisson Aruba Resort, Casino & Spa in Aruba, Caribbean. Hennessy Advisors, Inc. (HNNA) is a publicly traded investment manager offering a broad range of domestic equity, specialty, balanced and fixed income mutual funds.Hennessy acquired the FBR Funds in 2012, which increased the firm’s assets to $3.5 billion.As of September 17, 2013, assets under management surpassed $4 billion. Trinity Biotech plc (TRIB) develops, manufactures, and markets medical diagnostic products for the clinical laboratory and point-of-care (POC) segments of the diagnostic market.The company’s products are used to detect autoimmune, infectious and sexually transmitted diseases, diabetes and disorders of the liver and intestine. Newtek Business Services, Inc. (NEWT) provides business services to the small-and medium-sized business markets in the United States.It provides electronic payment processing services and ancillary processing equipment and software to merchants who accept credit cards, debit cards, checks, and other non-cash forms of payment.In addition, it originates small business administration loans, and offers accounts receivable financing and other lending products to small businesses for the purpose of acquiring commercial real estate, machinery, equipment, and inventory; and to refinance debt and fund franchises, and working capital and business acquisitions, as well as provides off-site data backup, storage, and retrieval services. Pacific Premier Bancorp, Inc. (PPBI) operates as the holding company for Pacific Premier Bank that provides various banking services to businesses and consumers in southern California.The company conducts business throughout southern California from 10 locations in the counties of Los Angeles, Orange, Riverside and San Bernardino.It operates depository branches in the cities of Huntington Beach, Irvine, Los Alamitos, Newport Beach, Palm Desert, Palm Springs, San Bernardino and Seal Beach, California. Allied Motion Technologies Inc (AMOT) designs, manufactures, and sells motors, electronic motion controls, gearing, and optical encoder products worldwide.The company offers fractional horsepower permanent magnet DC and brushless DC motors for a range of original equipment applications; gearing solutions for the commercial and industrial equipment, healthcare, medical, and non-automotive transportation markets; and fractional horsepower brushless DC motors for medical, industrial, and commercial aviation applications. 16 Perritt Ultra MicroCap Fund­ Ten Largest Common Stock Holdings (Unaudited) (Continued) Costa Inc. (ATX) was formerly known as AT Cross.The company changed its name to Costa after it sold the pen business.Costa designs, manufactures, and markets polarized sunglasses under the Costa and Native brand names in the United States.The company also sells apparel and accessory products, such as hats, T-shirts, cords, cases, and backpacks. Manitex International Inc (MNTX) provides engineered lifting solutions including cranes, reach stackers and associated container handling equipment, rough terrain forklifts, indoor electric forklifts and special mission oriented vehicles, including parts support. Willamette Valley Vineyards, Inc. (WVVI) engages in the production and sale of wines in the United States and internationally.It offers various types of wines under the Willamette Valley Vineyards label, Tualatin Estate Vineyards label, and Griffin Creek label.The company markets and sells its wines through direct sales at the Winery; directly through mailing lists; and through distributors and wine brokers. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for a complete list of Fund holdings. Allocation of Portfolio Investments (Unaudited) October 31, 2013 The sector classifications represented in the graph above and industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC.Percentages are based on total investments, at value. Note: For presentation purposes, the Fund has grouped some of the industry categories. For purposes of categorizing securities for compliance with section 8(b)(1) of the Investment Company Act of 1940, the Fund uses more specific industry classifications. 17 Perritt MicroCap Opportunities Fund Schedule of Investments October 31, 2013 Shares COMMON STOCKS – 88.85% Value Aerospace & Defense – 0.79% CPI Aerostructures, Inc.(a) $ Auto Parts & Equipment – 1.73% Miller Industries, Inc. SORL Auto Parts, Inc.(a) Stoneridge, Inc.(a) Building Materials – 0.50% Insteel Industries, Inc. Business Services – 8.65% Barrett Business Services, Inc. Datalink Corp.(a) EPIQ Systems, Inc. GP Strategies Corp.(a) Innodata Isogen, Inc.(a) Official Payments Holdings, Inc.(a) PRGX Global, Inc.(a) RCM Technologies, Inc. Rentrak Corporation(a) Virtusa Corp.(a) Chemical & Related Products – 3.48% Aceto Corporation KMG Chemicals, Inc. Omnova Solutions, Inc.(a) Penford Corp.(a) Computers & Electronics – 1.76% CyberOptics Corp.(a) PC-Tel, Inc. Qumu Corp.(a) Construction & Engineering – 4.47% Comfort Systems USA, Inc. Furmanite Corp.(a) Hill International, Inc.(a) MFRI, Inc.(a) Sterling Construction Company, Inc.(a) Consumer Products – Distributing – 0.36% Body Central Corp.(a) Consumer Products – Manufacturing – 6.34% Costa, Inc.(a) Delta Apparel, Inc.(a) Flexsteel Industries, Inc. Motorcar Parts of America, Inc. (Acquired 4/24/2011, Cost $968,750)(a)(b) Motorcar Parts of America, Inc.(a) Orchids Paper Products Co. Universal Electronics, Inc.(a) VOXX International Corp.(a) Consumer Services – 1.11% Hudson Technologies, Inc.(a) Intersections, Inc. Energy & Related Services – 6.24% Cal Dive International, Inc.(a) Hornbeck Offshore Services, Inc.(a) Matrix Service Co.(a) Mitcham Industries, Inc.(a) Newpark Resources, Inc.(a) PHI, Inc.(a) TGC Industries, Inc. The accompanying notes to financial statements are an integral part of this schedule. 18 Perritt MicroCap Opportunities Fund Schedule of Investments (Continued) October 31, 2013 Shares Value Energy & Related Services (Continued) Uranium Energy Corp.(a) $ Environmental Services – 0.32% Perma-Fix Environmental Services, Inc.(a) Financial Services – 7.60% Atlas Financial Holdings, Inc.(a)(c) Cowen Group, Inc.(a) EMC Insurance Group, Inc. Global Cash Access Holdings, Inc.(a) Nicholas Financial, Inc. Oppenheimer Holdings, Inc. Silvercrest Asset Management Group, Inc. – Class A(a) SWS Group, Inc.(a) Tristate Capital Holdings, Inc.(a) U.S. Global Investors, Inc. – Class A United Insurance Holdings Corp. Food – 3.11% John B. Sanfilippo & Son, Inc. Landec Corp.(a) Omega Protein Corp.(a) Health Care Providers & Services – 0.28% Skilled Healthcare Group, Inc. Class A(a) Leisure – 2.76% Century Casinos, Inc.(a) Full House Resorts, Inc.(a)(c) Monarch Casino & Resort, Inc.(a) Medical Supplies & Services – 8.74% Addus Homecare Corp.(a) Allied Healthcare Products(a) Anika Therapeutics, Inc.(a) BioScrip, Inc.(a) Cryolife, Inc. Exactech, Inc.(a) Five Star Quality Care, Inc.(a) Liberator Medical Holdings, Inc. Medical Action Industries, Inc.(a) PhotoMedex, Inc.(a) Syneron Medical Ltd.(a) The Ensign Group, Inc. Minerals & Resources – 0.61% Global Brass & Copper Holdings, Inc.(a) Oil & Gas – 4.44% Hallador Energy Co. Resolute Energy Corp.(a) SAExploration Holdings, Inc.(a) Synergy Resources Corp.(a) Triangle Petroleum Corp.(a) Vaalco Energy, Inc.(a) Pharmaceuticals – 0.65% LifeVantage Corp.(a) The accompanying notes to financial statements are an integral part of this schedule. 19 Perritt MicroCap Opportunities Fund Schedule of Investments (Continued) October 31, 2013 Shares Value Retail – 3.91% Big 5 Sporting Goods Corp. $ Christopher & Banks Corp.(a) Kirklands, Inc.(a) PCM, Inc.(a) Rush Enterprises, Inc.(a) Systemax, Inc. Weyco Group, Inc. Road & Rail – 0.62% Covenant Transportation Group, Inc. – Class A(a) Semiconductor Related Products – 5.53% AXT, Inc.(a) Integrated Silicon Solution, Inc.(a) Photronics, Inc.(a) Rudolph Technologies, Inc.(a) Sparton Corp.(a) Ultra Clean Holdings, Inc.(a) Software – 2.47% American Software, Inc. – Class A iPass, Inc.(a) VASCO Data Security International, Inc.(a) Specialty Manufacturing – 7.39% China Gerui Advanced Materials Group Ltd. (Acquired 6/1/10, Cost $1,282,500)(a)(b) China Gerui Advanced Materials Group Ltd.(a) Core Molding Technologies, Inc.(a) Courier Corp. Douglas Dynamics, Inc. Federal Signal Corp.(a) Global Power Equipment Group, Inc. KVH Industries, Inc.(a) L.B. Foster Co. Manitex International, Inc.(a) Northern Technologies International Corp.(a) Northwest Pipe Co.(a) Telecommunications – 2.35% Ceragon Networks Ltd.(a) Oplink Communications, Inc.(a) SeaChange International, Inc.(a) Transportation – 2.64% Scorpio Tankers, Inc. StealthGas, Inc.(a) Vitran Corporation, Inc.(a) TOTAL COMMON STOCKS (Cost $310,571,261) $ REAL ESTATE INVESTMENT TRUSTS – 1.25% Monmouth Real Estate Investment Corp. – Class A $ Whitestone Real Estate Investment Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $4,912,373) $ The accompanying notes to financial statements are an integral part of this schedule. 20 Perritt MicroCap Opportunities Fund Schedule of Investments (Continued) October 31, 2013 Shares SHORT TERM Value INVESTMENTS – 10.16% Alpine Municipal Money Market Fund – Investor Class, 0.03%(d) $ Fidelity Institutional Money Market Funds – Prime Money Market Portfolio – Class I, 0.01%(d) STIT – Liquid Assets Portfolio - Institutional Class, 0.07%(d) TOTAL SHORT TERM INVESTMENTS (Cost $47,080,742) $ Total Investments (Cost $362,564,376) – 100.26% $ Liabilities in Excess of Other Assets – (0.26)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Restricted under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. See Note 7 of the Notes to the Financial Statements. (c) The price of this security was derived from an estimate of fair market value using the methods approved by the Fund’s Board of Directors.These securities represent $114,000 or 0.14% of the Fund’s Net Assets.With the exception of Worldwide Energy & Manufacturing USA, Inc. (“WEMU”) and WEMU warrants, these securities were classified as Level 2 securities.WEMU and WEMU warrants were classified as Level 3 securities. (d) Affiliated issuer: See Note 11 of the Notes to the Financial Statements. (e) Variable rate security; the rate shown is the effective rate as of October 31, 2013. The industry classifications listed above are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). The accompanying notes to financial statements are an integral part of this schedule. 21 Perritt Ultra MicroCap Fund Schedule of Investments October 31, 2013 Shares COMMON STOCKS – 89.77% Value Aerospace & Defense – 1.94% CPI Aerostructures, Inc.(a) $ Kratos Defense & Security Solutions, Inc.(a) Air Transport – 0.80% AeroCentury Corp.(a) Auto Parts & Equipment – 0.87% SORL Auto Parts, Inc.(a) Biotechnology – 2.89% Cascade Microtech, Inc.(a) Columbia Labs, Inc.(a) Cumberland Pharmaceuticals,. Inc.(a) Trinity Biotech PLC – ADR Business Services – 9.74% Datalink Corp.(a) Edgewater Technology, Inc.(a) GBS Enterprises, Inc. (Acquired 2/24/2011, Cost $750,000)(a)(b)(c) Information Services Group, Inc.(a) Innodata Isogen, Inc.(a) Intrusion, Inc.(a) Newtek Business Services, Inc.(a) Official Payments Holdings, Inc.(a) Professional Diversity Network, Inc.(a) Quadrant 4 Systems Corp. (Acquired 1/19/2011 and 4/7/2011, Cost $603,000)(a)(b) Quadrant 4 Systems Corp.(a) RCM Technologies, Inc. SmartPros Ltd.(d) Sysorex Global Holdings Corp.(a) USA Technologies, Inc.(a) WidePoint Corp.(a) Chemical & Related Products – 1.20% Flexible Solutions International, Inc.(a) TOR Minerals International, Inc.(a) Commercial Services & Supplies – 0.84% General Finance Corp.(a) Computers & Electronics – 5.04% ADDvantage Technologies Group, Inc.(a) Concurrent Computer Corporation Cyberoptics Corp.(a) Dot Hill Systems Corp.(a) NAPCO Security Technologies, Inc.(a) Construction & Engineering – 1.91% Hill International, Inc.(a) MFRI, Inc.(a) Consumer Products – Distributing – 0.65% US Auto Parts Network, Inc.(a) Consumer Products – Manufacturing – 4.62% Cherokee, Inc. Costa, Inc.(a) Crown Crafts, Inc. Emerson Radio Corp.(a) Flexsteel Industries, Inc. Naked Brand Group, Inc.(a) The accompanying notes to financial statements are an integral part of this schedule. 22 Perritt Ultra MicroCap Fund­ Schedule of Investments (Continued) October 31, 2013 Shares Value Consumer Products – Manufacturing (Continued) Vapor Corp. (Acquired 10/22/2013, Cost $600,000)(a)(b) $ Consumer Services – 1.43% Hudson Technologies, Inc.(a) Primo Water Corp.(a) Electronic Equipment & Instruments – 4.62% Allied Motion Technologies, Inc. Iteris, Inc.(a) The LGL Group, Inc.(a) Magnetek, Inc.(a) Universal Power Group, Inc.(a) Wells-Gardner Electronics Corp.(a) Energy & Related Services – 2.91% Acorn Energy, Inc.(a) Cal Dive International, Inc.(a) REX American Resources Corp.(a) Uranium Energy Corp.(a) Environmental Services – 1.41% Perma-Fix Environmental Services, Inc.(a) Versar, Inc.(a) Financial Services – 9.03% AMREP Corp.(a) Atlas Financial Holdings, Inc.(a) Bank of Commerce Holdings Hennessy Advisors, Inc. HopFed Bancorp, Inc. JTH Holding, Inc.(a) MicroFinancial, Inc. Pacific Premier Bancorp(a) United Insurance Holdings Corp. Virginia Heritage Bank(a) Food – 3.37% G. Willi-Food International Ltd.(a) John B. Sanfilippo & Son, Inc. Willamette Valley Vineyards, Inc.(a) Leisure – 5.27% Century Casinos, Inc.(a) Digital Cinema Destinations Corp. – Class A(a) Full House Resorts, Inc.(a) Galaxy Gaming, Inc.(a) Gaming Partners International Corp. Reading International, Inc.(a) Medical Supplies & Services – 6.12% Addus Homecare Corp.(a) Allied Healthcare Products(a) Birner Dental Management Services, Inc. Hooper Holmes, Inc.(a) Lakeland Industries, Inc.(a) Liberator Medical Holdings, Inc. MGC Diagnostics Corp. Urologix, Inc.(a) The accompanying notes to financial statements are an integral part of this schedule. 23 Perritt Ultra MicroCap Fund Schedule of Investments (Continued) October 31, 2013 Shares Value Minerals & Resources – 0.43% Vista Gold Corp.(a) $ Motion Pictures – 0.97% Ballantyne Strong, Inc.(a) Oil & Gas – 3.21% American Eagle Energy Corp.(a) Deep Down, Inc. (Acquired 9/11/2013, Cost $450,000)(a)(b) Deep Down, Inc.(a) Enservco Corp.(a) Hallador Energy Co. Retail – 0.25% Hastings Entertainment, Inc. Semiconductor Related Products – 3.68% AXT, Inc.(a) inTEST Corp. On Track Innovations Ltd.(a) Sparton Corporation(a) Software – 5.98% American Software, Inc. – Class A ARI Network Services, Inc.(a) Cimatron Ltd.(a) Evolving Systems, Inc. Ipass, Inc.(a) NetSol Technologies, Inc.(a) Speed Commerce, Inc.(a) Specialty Manufacturing – 7.79% CECO Environmental China Solar & Clean Energy Solutions, Inc. (Acquired 3/15/2005, 10/3/2005, and 3/5/2008, Cost $441,000)(a)(b) Core Molding Technologies, Inc.(a) CTI Industries Corp.(a) Digital Ally, Inc.(a) Friedman Industries, Inc. Kewaunee Scientific Corp. Manitex International, Inc.(a) Northern Technologies International Corp.(a) Orbit International Corp.(a) Pioneer Power Solutions, Inc.(a) TechPrecision Corp.(a) Worldwide Energy & Manufacturing USA, Inc. (Acquired 1/26/2010, Cost $749,997)(a)(b)(c) — Worldwide Energy & Manufacturing USA, Inc.(a)(c) — Telecommunications – 1.49% Management Network Group, Inc.(a) Westell Technologies, Inc.(a) Transportation – 1.31% Euroseas Ltd. Star Bulk Carriers Corp.(a) Vitran Corp, Inc.(a) TOTAL COMMON STOCKS (Cost $60,921,482) $ The accompanying notes to financial statements are an integral part of this schedule. 24 Perritt Ultra MicroCap Fund­ Schedule of Investments (Continued) October 31, 2013 Contracts WARRANTS – 0.03% Value Oil & Gas American Standard Energy Corp. Warrant A (Acquired 2/24/2011, Cost $0) Expiration: 2/1/2016, Exercise Price: $5.00(a)(b)(c) $ — American Standard Energy Corp. Warrant B (Acquired 2/24/2011, Cost $0) Expiration: 2/1/2016, Exercise Price: $6.50(a)(b)(c) — Business Services GBS Enterprises, Inc. Warrant (Acquired 2/24/2011, Cost $0) Expiration: 3/11/2014, Exercise Price: $1.50(a)(b)(c) — Quadrant 4 Systems Corp. Warrant (Acquired 1/18/2011, Cost $0) Expiration: 1/18/2016, Exercise Price: $0.60(a)(b)(c) — Electronic Equipment & Instruments The LGL Group, Inc. Warrant Expiration: 8/6/2018, Exercise Price: $7.50(a) Specialty Manufacturing Worldwide Energy & Manufacturing USA, Inc. Warrant (Acquired 1/26/2010, Cost $0) Expiration: 1/26/2015, Exercise Price: $5.65(a)(b)(c) — TOTAL WARRANTS (Cost $346,104) $ Shares SHORT TERM Value INVESTMENTS – 10.91% Alpine Municipal Money Market Fund – Investor Class, 0.03%(e) $ Fidelity Institutional Money Market Fund – Prime Money Markets Portfolio – Class I, 0.01%(e) STIT – Liquid Assets Portfolio – Institutional Class, 0.07%(e) TOTAL SHORT TERM INVESTMENTS (Cost $8,946,247) $ Total Investments (Cost $70,213,833) – 100.71% $ Liabilities in Excess of Other Assets – (0.71)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Restricted under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. See Note 7 of the Notes to the Financial Statements. (c) The price of this security was derived from an estimate of fair market value using the methods approved by the Fund’s Board of Directors.These securities represent $114,000 or 0.14% of the Fund’s Net Assets.With the exception of Worldwide Energy & Manufacturing USA, Inc. (“WEMU”) and WEMU warrants, these securities were classified as Level 2 securities.WEMU and WEMU warrants were classified as Level 3 securities. (d) Affiliated issuer: See Note 11 of the Notes to the Financial Statements. (e) Variable rate security; the rate shown is the effective rate as of October 31, 2013 The industry classifications listed above are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). The accompanying notes to financial statements are an integral part of this schedule. 25 Perritt Funds, Inc. Statements of Assets and Liabilities October 31, 2013 Perritt MicroCap Perritt Ultra Opportunities Fund MicroCap Fund Assets: Investments at value Unaffiliated issuers $ $ Affiliated issuers Receivable for fund shares issued Receivable for investments sold Dividends and interest receivable Prepaid expenses Total Assets Liabilities: Payable for investments purchased Payable for fund shares purchased Payable to Advisor Payable to Officer & Directors Accrued expenses & other liabilities Total Liabilities Net Assets $ $ Net Assets Consist of: Capital stock $ $ Accumulated net investment loss ) ) Accumulated undistributed net realized gain on investments sold Net unrealized appreciation on investments Total Net Assets $ $ Capital Stock, $0.0001 par value Authorized Outstanding Net Assets $ $ Net asset value and offering price per share $ $ Cost of Investments Unaffiliated issuers $ $ Affiliated issuers The accompanying notes to financial statements are an integral part of these statements. 26 Perritt Funds, Inc.­ Statements of Operations For the Year Ended October 31, 2013 Perritt MicroCap Perritt Ultra Opportunities Fund MicroCap Fund Investment Income: Dividend income Unaffiliated issuers $ $ Affiliated issuers — Less: Foreign taxes withheld and issuance fees ) ) Interest income Total investment income Expenses: Investment advisory fee Shareholder servicing Administration fee Fund accounting expenses Officer & directors’ fees & expenses Federal & state registration fees Professional fees Custodian fees Other expense Printing & mailing fees Interest expense — Total expenses Net investment loss ) ) Realized and Unrealized Gain on Investments: Net realized gain/(loss) on investments from sales of: Unaffiliated issuers Affiliated issuers — ) Change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ $ The accompanying notes to financial statements are an integral part of these statements. 27 Perritt Funds, Inc. Statements of Changes in Net Assets Perritt MicroCap Opportunities Fund For the For the Year Ended Year Ended October 31, 2013 October 31, 2012 Operations: Net investment income/(loss) $ ) $ Net realized gain on investments Net increase in unrealized appreciation on investments Net increase in net assets resulting from operations Dividends and Distributions to Shareholders: Net investment income ) — Total dividends and distributions ) — Capital Share Transactions: Proceeds from shares issued Reinvestment of distributions — Cost of shares redeemed ) ) Redemption fees Net increase/(decrease) in net assets from capital share transactions ) Total Increase/(Decrease) in Net Assets ) Net Assets Beginning of the Year End of the Year $ $ Accumulated undistributed net investment income/(loss) $ ) $ Capital Share Transactions: Shares sold Issued to shareholders in reinvestment of dividends — Shares redeemed ) ) Net increase/(decrease) from capital share transactions ) The accompanying notes to financial statements are an integral part of these statements. 28 Perritt Funds, Inc.­ Statements of Changes in Net Assets Perritt Ultra MicroCap Fund For the For the Year Ended Year Ended October 31, 2013 October 31, 2012 Operations: Net investment loss $ ) $ ) Net realized gain on investments Net increase in unrealized appreciation on investments Net increase in net assets resulting from operations Capital Share Transactions: Proceeds from shares issued Cost of shares redeemed ) ) Redemption fees Net increase/(decrease) in net assets from capital share transactions ) Total Increase/(Decrease) in Net Assets ) Net Assets Beginning of the Year End of the Year $ $ Accumulated undistributed net investment loss $ ) $ ) Capital Share Transactions: Shares sold Shares redeemed ) ) Net increase/(decrease) from capital share transactions ) The accompanying notes to financial statements are an integral part of these statements. 29 Perritt MicroCap Opportunities Fund Financial Highlights For a Fund share outstanding throughout the period For the Years Ended October 31, Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income/(loss)2 ) Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less dividends and distributions: Distributions from net investment income ) — Total dividends and distributions ) — Redemption fees2,3 — Net asset value, end of period $ Total return1 % % %) % % Supplemental data and ratios: Net assets, end of period (in thousands) $ Ratio of net expenses to average net assets % Ratio of net investment income/(loss) to average net assets %) % %) %) %) Portfolio turnover rate % 1 Total return reflects reinvested dividends but does not reflect the impact of taxes. 2 Net investment income/(loss) and redemption fees per share has been calculated based on average shares outstanding during the year. 3 Amount is less than $0.01 per share for each year presented. The accompanying notes to financial statements are an integral part of this schedule. 30 Perritt Ultra MicroCap Fund­­ Financial Highlights For a Fund share outstanding throughout the period For the Years Ended October 31, Net asset value, beginning of period $ Income (loss) from investment operations: Net investment loss2 ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less dividends and distributions: Total dividends and distributions — Redemption fees2 —
